     Case 2:18-cv-01848-JAM-CKD Document 57 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COURTNEY JEROME CROSBY,                            No. 2: 18-cv-1848 JAM CKD P
12                        Plaintiff,
13            v.                                         ORDER
14    R. VALENCIA, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On August 5, 2020, the undersigned conducted a settlement conference in

19   this action. This action settled.

20          On November 16, 2020, plaintiff filed a letter with the court. (ECF No. 56.) In this letter,

21   plaintiff alleges that he has not received his settlement money.

22          Plaintiff is reminded that payment of the settlement money can take up to six months from

23   the date he signed the settlement documents. If plaintiff has not received his settlement money

24   within six months from the date of the settlement conference, he shall notify defense counsel. If

25   plaintiff is not satisfied with the response from defense counsel, he shall notify the court.

26   ////

27   ////

28   ////
                                                        1
     Case 2:18-cv-01848-JAM-CKD Document 57 Filed 11/19/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the concerns raised in plaintiff’s November

 2   16, 2020 letter are deemed resolved.

 3   Dated: November 18, 2020

 4

 5
     Crosby1848.ord
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
